DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (US 2008/0198290).
Su et al. disclose (at least in Fig. 2B):

    PNG
    media_image1.png
    743
    537
    media_image1.png
    Greyscale


Claim 1:	A display device (par. [0003]: the present invention relates to a liquid crystal display panel), comprising: 
a first scan line 210’, a second scan line 210, and a first data line 220
a first pixel unit (unit 200 on the bottom left), comprising: a first main-active device 230, electrically connected with the first scan line 210’ and the first data line 220; a first sub-active device 240, electrically connected with the first scan line 210’; a first main-pixel electrode 250, electrically connected with the first main-active device 230; and a first sub-pixel electrode 260, electrically connected with the first sub-active device 260, wherein a shape of the first main-pixel electrode is different from a shape of the first sub-pixel electrode
a second pixel unit (unit 200 on the upper left), comprising: a second main-active device 230, electrically connected with the second scan line 210; a second sub-active device 240, electrically connected with the second scan line 210; a second main-pixel electrode 250, electrically connected with the second main-active device 230; and a second sub-pixel electrode 260, electrically connected with the second sub-active device 240, wherein a shape of the second main-pixel electrode is different from a shape of the second sub-pixel electrode
a first connection line, electrically connected with the first main-active device 230 (on the bottom left) and the second sub-active device 240 (on the upper left) (Examiner notes: a first connection line or a wire that connected the first main active device 230 (on the bottom left) to the first main-pixel electrode 250 (on the bottom left) and connected the second sub-active device 240 (on the upper left) to the first main-pixel electrode 250 (on the bottom left). Therefore, said first connection line or said wire would be electrically connected with the first main-active device and the second sub-active device through the first main-pixel electrode.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2008/0198290).
Claim 4:
Su et al. disclose (Fig. 2B) wherein the first main-active device 230 (on the bottom left) comprises: a first gate 232, electrically connected with the first scan line 210’; a first channel layer (not numbered), overlapping with the first gate; and a first source 234 and a first drain 236, electrically connected with the first channel layer; and the second sub-active device 240 (on the upper left) comprises: a second gate 242, electrically connected with the second scan line 210; a second channel layer (not numbered), overlapping with the second gate, and a source region 244 of the second channel layer being connected 
 Su et al. do not explicitly disclose wherein the first channel layer, the second channel layer, and the first connection line belong to a same patterned conductive layer. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first channel layer, the second channel layer, and the first connection line belonged to a same patterned conductive layer.
Doing so would simplify the manufacturing process. 
Claim 14:
	Su et al. do not explicitly disclose a common electrode, overlapping with the first main-pixel electrode, the first sub-pixel electrode, the second main-pixel electrode, and the second sub-pixel electrode. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a common electrode overlapped with the first main-pixel electrode, the first sub-pixel electrode, the second main-pixel electrode, and the second sub-pixel electrode. 
	Doing so would be able to control the alignment of molecules in the liquid crystal layer in the display device in order to achieve/adjust light passing through the liquid crystal layer as desired.
Claim 15:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a gate of the first main-active device and a gate of the first sub-active device together formed an I shape, and a gate of the second main-active device and a gate of the second sub-active device together formed an I shape as a matter a design choice. Therefore, it does not patentably distinguish the invention.
Allowable Subject Matter
Claims 2-3 and 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	None of the prior art of record discloses or suggests alone or in combination that a display device comprising a combination of various elements as claimed, more specifically, the combination of “a second data line electrically connected with the second main-active device” as set forth in claim 2; “a second data line, a third data line, and a fourth data line, wherein the third data line is electrically connected with the first sub-active device; a third pixel unit, comprising: a third main-active device, electrically connected with the first scan line and the fourth data line; a third sub-active device, electrically connected with the first scan line and the second data line; a third main-pixel electrode, electrically connected with the third main-active device; and a third sub-pixel electrode, electrically connected with the third sub-active device, wherein a shape of the third main-pixel electrode is different from a shape of the third sub-pixel electrode; and a second connection line, electrically connected with the third sub-active device and the second main-active device” as set forth in claim 5; “a second data line, electrically connected with the first sub-active device; and a second connection line, electrically connected with the first sub-active device and the second main-active device” as set forth in claim 9; and “wherein the first main-pixel electrode comprises: a first main portion; and a plurality of first branching portions, connected with the first main portion, widths of the plurality of first branching portions decrease in a direction away from the main portion; and the first sub-pixel electrode comprises: a second main portion; and a plurality of second branching portions, connected with the second main portion, each of the second branching portions comprising a first connecting portion, a second connecting portion, and a third connecting portion sequentially connected, wherein the first connecting portion is connected to the second main portion, and an extending direction of the second connecting portion is different from an extending direction of the first connecting portion and an extending direction of the third connecting portion” as set forth in claim 12.
Claim 3 is allowed since it depends on the allowed claim 2.

Claims 10-11 are allowed since they depend either directly or indirectly on the allowed claimed 9.
Claim 13 is allowed since it depends on the allowed claim 12.
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/THANH NHAN P NGUYEN/
Primary Examiner, Art Unit 2871               

-- February 27, 2021